Title: 14 Monday.
From: Adams, John
To: 


       Drank Tea at Mr. Putnams. Spent the Evening at the Majors, with Esqrs. Chandler of Woodstock and Brewer of Worcester.—He is not a wise man and is unfit to fill any important Station in Society, that has left one Passion in his Soul unsubdued. The Love of Glory will make a General sacrifice the Interest of his Nation, to his own Fame. Avarice exposes some to Corruption and all to a Thousand meannesses and villanies destructive to Society. Love has deposed lawful Kings, and aggrandiz’d unlawful, ill deserving Courtiers. Envy is more Studious of eclipsing the Lustre of other men by indirect Strategems, than of brightening its own Lustre by great and meritorious Actions. These Passions should be bound fast and brought under the Yoke. Untamed they are lawless Bulls, they roar and bluster, defy all Controul, and some times murder their proper owner. But properly inured to Obedience, they take their Places under the Yoke without Noise and labour vigorously in their masters Service. From a sense of the Government of God, and a Regard to the Laws established by his Providence, should all our Actions for ourselves or for other men, primarily originate. And This master Passion in a good mans soul, like the larger Fishes of Prey will swallow up and destroy all the rest.
      